NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 21-10086
                                                     21-10088
                Plaintiff-Appellee,
                                                D.C. Nos.    1:18-cr-00195-HG-1
 v.                                                          1:05-cr-00052-HG-1

JASON B. MITCHELL,                              MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                    Helen Gillmor, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      In these consolidated appeals, Jason B. Mitchell appeals his guilty-plea

conviction and 170-month sentence for conspiracy to distribute and possess with

intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), and 846, as well as the revocation of supervised release and concurrent



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
37-month sentence imposed upon revocation. Pursuant to Anders v. California,

386 U.S. 738 (1967), Mitchell’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Mitchell the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      In Appeal No. 21-10086, Mitchell waived his right to appeal his conviction

and sentence. Our independent review of the record pursuant to Penson v. Ohio,

488 U.S. 75, 80 (1988), discloses no arguable issue as to the validity of the waiver.

See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We

accordingly dismiss that appeal. See id. at 988.

      In Appeal No. 21-10088, our independent review of the record pursuant to

Penson discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED. Mitchell’s pro se motion to

appoint substitute counsel is DENIED. To the extent Mitchell’s motion asserts a

challenge to his sentence, that challenged is barred by the appeal waiver.

      APPEAL NO. 21-10086 DISMISSED.

      APPEAL NO. 21-10088 AFFIRMED.




                                          2                          21-10086 & 21-10088